Citation Nr: 0740555	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-20 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for left knee 
condition.

3.  Entitlement to service connection for degenerative 
changes, acromioclavicular joint and shoulder joint, right.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to 
March 1946.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi that denied service connection.  


FINDINGS OF FACT

1.  The service medical records disclose no complaints of, 
nor treatment for, headaches, left knee condition, or right 
shoulder condition during service, and there are no post-
service clinical records which disclose that any of those 
conditions manifested to a compensable degree within one year 
following the veteran's discharge from service. 

2.  The veteran currently has severe osteoarthritis of the 
left knee and degenerative changes, right acromioclavicular 
joint and shoulder joint, but there is no medical diagnosis 
of a current headache disorder.

3.  The record contains no competent evidence that there is a 
relationship between the claimed disabilities and the 
veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

2.  The criteria for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

3.  The criteria for service connection for degenerative 
changes, acromioclavicular joint and shoulder joint, right, 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
service connection, three requirements must be met: (1) the 
existence of a current disability; (2) an injury or disease 
was incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  If 
all three requirements are not met, service connection cannot 
be granted.  

With respect to the first requirement for service 
connection-the existence of a current disability-Dr. 
Thornton's treatment record of December 2006 shows that the 
veteran has severe osteoarthritis of the left knee, and a 
November 1999 X-ray report shows that the veteran has 
degenerative changes, acromioclavicular joint and shoulder 
joint, right.  However, the record contains no evidence of a 
medical diagnosis of any headache disorder.  

Indeed, the record shows the veteran has often denied having 
headaches.  See June 1998 (no real complaints); November 2002 
Dr. Thornton Encounter Note (in comprehensive exam, headaches 
denied); September 2003 VA Primary Care (in initial exam to 
establish primary care, headaches denied); September 2004 VA 
Primary Care (annual physical, no complaints); June 2006 Dr. 
Thornton Encounter Note (no headaches); but see August 1985 
Dr. Thornton Treatment Note (after falling at a carwash, the 
veteran complained of a mild headache and was diagnosed with 
mild cerebral concussion; no follow-up); October 2005 Dr. 
Thornton Encounter Note (complains of dry, hacking cough 
which is worse at night for a week with some headache; 
assessment is seasonal respiratory allergy).  

Private emergency treatment records dated in 1999 disclose 
that the veteran incurred a head injury when a chair on which 
he was sitting broke.  The veteran reported loss of 
consciousness and head and neck pain.  There was a hematoma.  
However, a computed tomography (CT) examination disclosed no 
injury of the brain.  The emergency treatment record 
discloses that the veteran did not provide a history of 
chronic headaches or prior head injury.  There is no medical 
evidence that the veteran has been treated for a head injury 
since 1999.  Finally, in an April 2007 letter in support of 
the veteran's claim for special monthly pension, Dr. 
Thornton's office did not list headaches in the list of 
current diagnoses.  

A veteran cannot qualify for service connection without a 
medical finding of a current disability.  Congress 
specifically limits disability compensation to those who have 
a present disability.  Degmetich v. Brown, 104 F.3d 1328, 
1330-1332 (a currently existing disability is required to 
establish service connection); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is not appropriate 
without evidence of a presently existing disability).  Thus, 
with respect to the claim for service connection for 
headaches, the first requirement for service connection is 
not established on this record.  

As for the second requirement for service connection-an 
injury or disease incurred during service-the veteran has 
reported that he incurred a fall while aboard ship during 
service.  During a bad storm in June or July 1944, when his 
ship was zigzagging to avoid a Japanese ship, he lost his 
balance, hitting his head against a wall, and he landed on 
his left knee and right shoulder.  As a lay person, the 
veteran is competent to present lay evidence about the 
circumstances of an injury and about any symptoms that do not 
require specialized medical education or training.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  
Although the veteran's account is slightly different in each 
statement about the incurrence of the claimed injuries, these 
inconsistencies do not suggest that the reports are based on 
self-interest or bad character.  Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).   

The veteran's account of the incident sixty years after the 
event is not consistent with the contemporaneous service 
records.  The veteran stated that he went to sick bay the day 
after the incident.  Although his service medical records 
were obtained, there is no entry reflecting a fall on board 
ship.  Moreover, he served for 20 months after he alleges 
that the fall occurred, but his service medical records are 
silent as to treatment at any time during service for 
headaches, a left knee complaint, right shoulder pain, or 
other symptoms which might be related to the reported injury.  

The veteran's March 1946 separation examination discloses no 
abnormalities and shows no complaints about headaches, or a 
left knee or right shoulder.  The examiner who conducted the 
separation examiner recorded that the veteran's head and face 
were normal, the nervous system was normal, and the spine and 
extremities (including joints) were normal.  Thus, the 
veteran's service medical records are entirely devoid of any 
evidence of an acute or chronic headache, left knee, or right 
shoulder disorder.  

The veteran is not limited to inservice evidence to establish 
that a claimed disorder was incurred during service.  For a 
chronic disease such as arthritis or an organic disease of 
the nervous system, if the disease is manifest to a 
compensable degree within one year following discharge from 
service, it generally will be presumed that it was incurred 
during service.  38 C.F.R. §§ 3.307, 3.309.  Here, however, 
there is no evidence that a claimed headache, left knee, or 
right shoulder disorder or disease was manifest to a 
compensable degree within one year following service.  The 
veteran reported that he was sent to the VA Medical Center in 
Memphis, Tennessee, six months after service, but that 
facility searched their records and determined that there 
were no 1946 records for the veteran, even in their archived 
records.  

Moreover, although the veteran stated that he had been 
treated for the claimed disorders by his private physician 
for more than 40 years, requests for records to the private 
[rpvoders identified by the veteran have not produced records 
prior to 1996, when more than 50 years had elapsed following 
the veteran's service discharge.  Thus, the claimed disorders 
cannot be presumed to have been incurred during service, and 
the evidence is unfavorable to a finding that any claimed 
disorder was chronic and continuous after the veteran's 
service.  

In this regard, the veteran, himself, does not assert that he 
has had continuous headaches, left knee pain, or right 
shoulder pain, ever since the day he fell.  Rather, he 
reports that two doctors told him that whatever was wrong 
with him would show up later in life.  A lay person's account 
of a doctor's explanation does not constitute competent 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a layman's account, filtered through a layman's 
sensibility, is simply too attenuated and inherently 
unreliable to constitute medical evidence).  Thus, the 
veteran's report that he was told that any disorder due to 
the fall would show up later is not competent medical 
evidence to link a fall sustained in service with the knee 
disorder diagnosed in 1999 or the knee disorder medically 
noted in 2003.  

The veteran asserts that there is a connection between his 
fall in 1944 and his current conditions.  As a layperson, he 
cannot provide competent evidence on an issue that requires 
medical knowledge, no matter how sincerely he believes that a 
connection exists between his current conditions and his 
wartime service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).  

As discussed above, the record shows no evidence of a chronic 
headache disorder, but there also is no competent medical 
evidence of a left knee condition until the September 2003 VA 
Primary Care Note (positive for left knee pain), which was 
almost 60 years after service.  Similarly, there is no 
evidence of a right shoulder condition before the 
November 1999 X-rays.  This lack of evidence of the 
chronicity and continuity of the claimed disorders 
constitutes negative evidence concerning the third 
requirement for service connection-that a relationship 
exists between the current disability and the inservice 
injury.  38 C.F.R. § 3.303(b) (chronicity and continuity).  
See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses negative evidence, 
i.e., the lack of evidence is itself evidence].  

The reasonable doubt doctrine does not lead to a different 
result.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Here, the only evidence in favor of the 
claim is the veteran's account of an injury.  The Board 
assumes the credibility of the veteran's description of a 
fall he incurred in service.  However, even the veteran 
himself does not claim that the fall he incurred in service 
resulted in a headache disorder or a left knee or right 
shoulder condition that was chronic or continuous, even 
intermittently, during service or thereafter.  The lack of 
any such lay or medical evidence of chronicity or continuity 
of symptomatology is significant, and is unfavorable to the 
claim.

The Board finds that the lack of contemporaneous evidence 
undercuts the veteran's assertion that a fall incurred in 
service resulted in any lasting injury.  The lack of medical 
evidence of any of the claimed conditions until more than 50 
years elapsed after the veteran's discharge is extremely 
unfavorable to the veteran's claims.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The lack of competent 
medical evidence that connects an in-service fall with any 
current disorder is also unfavorable to the veteran's claims.  
When, as here, the evidence against the claim is much greater 
than that in favor, the reasonable doubt doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

The claims folder contains many pleas by the veteran to help 
him by granting service connection because he is experiencing 
great financial need.  The Board is not without sympathy for 
his financial plight.  However, Congress has set forth 
certain requirements for an award of benefits due to a 
service-connected disability.  The evidence in the record 
does not meet those requirements.  

In summary, there is no evidence that the veteran currently 
has a medically diagnosed headache disorder.  There is no 
evidence that the veteran has manifested a headache disorder, 
a left knee disorder, or a right shoulder disorder, 
chronically and continuously since he incurred a fall during 
service.  There is no medical evidence or opinion that a 
current left knee or right shoulder disorder is attributable 
to the veteran's service or any incident thereof, such as a 
fall.  

The requirements for service connection are not met as to any 
of the claimed disorders.  As a result, service connection 
can not be granted for any of the claimed disorders.  The 
claims must be denied.

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's December 2004 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
March 2005 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, 
identified what evidence might be helpful in establishing his 
claim, and invited the veteran to send VA whatever evidence 
he had in his possession pertaining to his claims, but the 
letter did not address what evidence was necessary to assign 
a rating or an effective date if service connection was 
awarded.  Although the veteran has not raised any notice 
issues, the failure to provide complete, timely notice to the 
veteran raises a presumption of prejudice.  VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Here, the veteran was not prejudiced by the failure to 
provide notice that complies with Dingess v. Nicholson.  
Since service connection was denied, any issues about 
implementation of an award for service connection have been 
rendered moot.   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining VA treatment records and treatment records from the 
private providers for whom the veteran submitted waivers.  

No compensation and pension examination was conducted for 
this claim.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).

Here, as discussed above, the evidence of record establishes 
that with respect to the veteran's claimed headaches, there 
is no current diagnosed disability.  As for the other claimed 
disabilities, the veteran's fall in 1944, at most, produced 
symptoms that resolved during service.  And while similar 
symptoms arose later, there were more than 50 years between 
the 1944 fall and the first medical evidence of a left knee 
or a right shoulder condition.  Finally, with no competent 
medical evidence to indicate that the claimed disability or 
symptoms mighty be associated with any event, injury or 
disease during service, in the absence of any evidence of 
continuity or chronicity of symptoms of such disorders, VA 
has no duty to provide this veteran with a medical 
examination.  See Wells v. Principi, 326 F. 3d 1381, 1384 
(Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In particular, remand of the case for the purpose of 
obtaining medical opinion would be fruitless, in the absence 
of medical evidence during service or within the first 40 or 
50 years after the veteran's service on which an examiner 
could base an opinion.  The Board finds that the requirements 
of the VCAA have been satisfied in this matter, both as to 
the duty to assist and the duty to notify the veteran, and 
appellate review at this time does not result in any 
prejudice to the veteran.


ORDER

Service connection for headaches is denied.  

Service connection for a left knee disorder is denied.  

Service connection for degenerative changes, 
acromioclavicular joint and shoulder joint, right, is denied.  



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


